UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES — GENERAL

Case No. SACV 19-00124-AG (JDEx) Date October 28, 2019

 

 

Title Quy Truong v. CFT NV Developments, LLC

 

PRESENT:

HONORABLE ANDREW J. GUILFORD, UNITED STATES DISTRICT JUDGE

Melissa Kunig Not Reported
Deputy Clerk Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANT:
None Present None Present

PROCEEDINGS: (IN CHAMBERS) ORDER STAYING ACTION PENDING FINAL
SETTLEMENT AND REMOVING CASE FROM ACTIVE CASELOAD

On October 28, 2019, counsel for Plaintiff filed a “Notice of Settlement”. The Court
hereby orders all proceedings in the case stayed pending final settlement.

It is further ordered that this action is removed from the Court's active caseload, subject
to the right, upon good cause shown, to reopen the action if settlement is not consummated.
Counsel shall file settlement documents and/or a dismissal with this Court within 45 days.
The Court retains full jurisdiction over this action and this order shall not prejudice any party in
the action. All hearing dates and deadlines in this matter are ordered VACATED.

 

Initials of Deputy Clerk mku

 

CC:

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
